Order of the county judge of Queens county of May 23, 1921, modified by providing that the execution of the warrant to be issued under the final order herein shall be stayed as to any portion of the demised premises actually used and occupied by the tenant as a dwelling; and as so modified the order is affirmed, without costs. We think that the tenant is entitled to the protection of chapter 942, Laws of 1920,* as to such portion of the demised premises as are actually used and occupied as a dwelling by himself and his family. His right to occupy the premises for business purposes terminated with the final order. Rich, Putnam, Kelly and Jaycox, JJ., concur; Blaekmar, P. J., dissents on the ground that the situation here disclosed does not present a case within the scope and meaning of the September rent laws. Settle order on notice.

 Adding to Code Civ. Proc. § 2231, subd. 1a.— [Rep.